Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Parent Application No. 16843679.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 102/103 as being unpatentable over upatenable over Huang US 20200267597 in view of NPL (see. IDS filed by Applicant on parent application 16843679) - 3GPP TSG RAN WG1 #96bis R1-1904497 Xi’an, China, 8" - 12" April, 2019 Agenda Item: 7.2.4.5 Source: MediaTek Inc. Title: Discussion on V2X physical layer procedure (hereinafter as MediaTek)

1. A method of wireless communication performed by a user equipment (UE), comprising: 
receiving a physical sidelink feedback channel (PSFCH) configuration indicating a set of one or more of: one or more resources to transmit acknowledgement (ACK) or negative acknowledgement (NACK) feedback, or one or more resources to transmit NACK only feedback (Huang: fig. 5-7 [0100, 0184-235] - The transmitting device may receive a Physical Sidelink Feedback Channel (PSFCH), associated with the sidelink transmission, in a time period 510); 
receiving a sidelink communications in one or more transmission period slots in a frame structure of a sidelink between the UE and another UE (Huang: fig. 5-7, 15, [0100, 0184-235, 0371] - In step 1515, the first device monitors (e.g., monitors for) and/or receives a SL HARQ-ACK feedback from the second device in a fourth slot. The SL HARQ-ACK feedback is associated with the sidelink transmission); and 
transmitting a plurality of hybrid automatic repeat request (HARQ) feedback communications, associated with the plurality of sidelink communications, on the sidelink and in a HARQ feedback resource included in a multi-slot feedback reporting period of the frame structure (Huang: fig. 5-7, 15, unit 1515 [0100, 0184-235, 0371] - transmit the one or more HARQ-ACKs and the one or more SL HARQ-ACKs on a resource in the slot based on the first number and the second number), 
wherein the multi-slot feedback reporting period is different from the one or more transmission period slots (Huang: fig. 5-7 [0100, 0184-235] - a slot of the first set of slots is different than slots of the second set of slots), and 
wherein the HARQ feedback resource includes the set of one or more of the one or more resources to transmit ACK or NACK feedback or the one or more resources to transmit NACK only feedback (Huang: fig. 5-7 [0100, 0184-235] - slots of the second set of slots are used for the first device to transmit one or more SL HARQ-ACKs).
MediaTek further teaches the one or more resources to transmit NACK only feedback (MediaTek: fig. 1, unit a & b) in order to make the receiver UE transmit only HARQ NACK.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Huang’s invention in order to make the receiver UE transmit only HARQ NACK, as taught by MediaTek.

2. The method of claim 1, further comprising: determining a NACK resource, included in the set of one or more of the one or more resources to transmit ACK or NACK feedback or the one or more resources to transmit NACK only feedbacks, for transmitting a HARQ feedback communication of the plurality of HARQ feedback communications; and wherein transmitting the plurality of HARQ feedback communications comprises: transmitting a NACK communication, of the plurality of HARQ feedback communications, in the NACK resource (Huang: fig. 5-7 [0100, 0184-235]).

3. The method of claim 2, wherein determining the NACK resource comprises: determining the NACK resource based at least in part on: a slot in which a sidelink communication, of the plurality of sidelink communications, associated with the NACK communication was transmitted, a resource block (RB) in which the sidelink communication was transmitted, and
an identifier associated with the other UE (Huang: fig. 5-7, 15 [0100, 0184-235]).

4. The method of claim 1, further comprising: determining an ACK resource, included in the set of one or more of the one or more resources to transmit ACK or NACK feedback or the one or more resources to transmit NACK only feedback, for transmitting a HARQ feedback communication of the plurality of HARQ feedback communications; and wherein transmitting the plurality of HARQ feedback communications comprises: transmitting an ACK communication, of the plurality of HARQ feedback communications, in the ACK resource (Huang: fig. 5-7 [0100, 0184-235]).

5. The method of claim 4, wherein determining the ACK resource comprises: determining the ACK resource based at least in part on: a slot in which a sidelink communication, of the plurality of sidelink communications, associated with the ACK communication was transmitted, a resource block (RB) in which the sidelink communication was transmitted, and an identifier associated with the other UE (Huang: fig. 5-7 [0100, 0184-235]).

6. The method of claim 1, wherein the set of one or more of the one or more resources to transmit ACK or NACK feedback or the one or more resources to transmit NACK only feedback are at least one of: time division multiplexed in the HARQ feedback resource, or frequency division multiplexed in the HARQ feedback resource (Huang: fig. 5-7 [0100, 0184-235]).

7. The method of claim 1, wherein transmitting the plurality of HARQ feedback communications in the HARQ feedback resource included in the multi-slot feedback reporting period comprises:
transmitting the plurality of HARQ feedback communications in a next scheduled feedback reporting period; or transmitting the plurality of HARQ feedback communications in a feedback reporting period subsequent to a next occurring feedback reporting period (Huang: fig. 5-7 [0100, 0184-235]).

8. The method of claim 1, wherein transmitting the plurality of HARQ feedback communications in the HARQ feedback resource included in the multi-slot feedback reporting period comprises: transmitting the plurality of HARQ feedback communications in the HARQ feedback resource based at least in part on code division multiplexing of the HARQ feedback resource (Huang: fig. 5-7 [0100, 0184-235]).

Regarding claims 9-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 102/103 as being unpatentable over upatenable over Guo US 20200029318 in view of NPL (see. IDS filed by Applicant on parent application 16843679) - 3GPP TSG RAN WG1 #96bis R1-1904497 Xi’an, China, 8" - 12" April, 2019 Agenda Item: 7.2.4.5 Source: MediaTek Inc. Title: Discussion on V2X physical layer procedure (hereinafter as MediaTek)

1. A method of wireless communication performed by a user equipment (UE), comprising: 
receiving a physical sidelink feedback channel (PSFCH) configuration indicating a set of one or more of: one or more resources to transmit acknowledgement (ACK) or negative acknowledgement (NACK) feedback, or one or more resources to transmit NACK only feedback (Guo: fig. 30-32 [0264-0280] - The receiver UE can also decodes the PSSCH as indicated by the decoded SCI in 3003. After decoding the data PSSCH, the UE can formulate the NACK or ACK for the received PSSCH); 
receiving a sidelink communications in one or more transmission period slots in a frame structure of a sidelink between the UE and another UE (Guo: fig. 30-32 [0264-0280] - transmission between two UEs); and 
transmitting a plurality of hybrid automatic repeat request (HARQ) feedback communications, associated with the plurality of sidelink communications, on the sidelink and in a HARQ feedback resource included in a multi-slot feedback reporting period of the frame structure (Guo: fig. 30-32 [0264-0280] - Then in 3004, the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot t.sub.n.sup.SL where the receiver UE detects the SA that schedules the decoded PSSCH in 3003. In the example of 3004, the associated PSFCH subchannel is PSFCH subchannel (or called PSFCH resource) m at sidelink slot t.sub.n+L.sup.SL, where the value L>0 can be configured or preconfigured), 
wherein the multi-slot feedback reporting period is different from the one or more transmission period slots (Guo: fig. 30-32 [0264-0280] - the set of slots that belong to a PSSCH/PSCCH/PSFCH resource pool for a sidelink transmission can be slots (t.sub.0.sup.SL,t.sub.1.sup.SL, . . . ,t.sub.T.sub.max.sup.SL). For the NACK/ACK feedback transmission, a PSCCH resource m (where m=0, 1, 2, 3 . . . ) at slot t.sub.n.sup.SL can be associated with a PSFCH subchannel m at slot t.sub.n+L.sup.SL, where the example value of L can be 1, 2, 3, 4, 5, 6, 7, 8, . . . . The value of L can be preconfigured or configured through the system), and 
wherein the HARQ feedback resource includes the set of one or more of the one or more resources to transmit ACK or NACK feedback or the one or more resources to transmit NACK only feedback (Guo: fig. 30-32, 39 [0264-0280, 0349] - After receiving the packet from the transmitter UE in resource 3912, the receiver UE 3903 can send the NACK/ACK feedback for the transmission in resource 3912 in one sidelink feedback resource 3913 at step 3).
MediaTek further teaches the one or more resources to transmit NACK only feedback (MediaTek: fig. 1, unit a & b) in order to make the receiver UE transmit only HARQ NACK.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Guo’s invention in order to make the receiver UE transmit only HARQ NACK, as taught by MediaTek.

2. The method of claim 1, further comprising: determining a NACK resource, included in the set of one or more of the one or more resources to transmit ACK or NACK feedback or the one or more resources to transmit NACK only feedbacks, for transmitting a HARQ feedback communication of the plurality of HARQ feedback communications; and wherein transmitting the plurality of HARQ feedback communications comprises: transmitting a NACK communication, of the plurality of HARQ feedback communications, in the NACK resource (Guo: fig. 30-32 [0264-0280]).

3. The method of claim 2, wherein determining the NACK resource comprises: determining the NACK resource based at least in part on: a slot in which a sidelink communication, of the plurality of sidelink communications, associated with the NACK communication was transmitted, a resource block (RB) in which the sidelink communication was transmitted, and
an identifier associated with the other UE (Guo: fig. 30-32 [0264-0280]).

4. The method of claim 1, further comprising: determining an ACK resource, included in the set of one or more of the one or more resources to transmit ACK or NACK feedback or the one or more resources to transmit NACK only feedback, for transmitting a HARQ feedback communication of the plurality of HARQ feedback communications; and wherein transmitting the plurality of HARQ feedback communications comprises: transmitting an ACK communication, of the plurality of HARQ feedback communications, in the ACK resource (Guo: fig. 30-32 [0264-0280]).

5. The method of claim 4, wherein determining the ACK resource comprises: determining the ACK resource based at least in part on: a slot in which a sidelink communication, of the plurality of sidelink communications, associated with the ACK communication was transmitted, a resource block (RB) in which the sidelink communication was transmitted, and an identifier associated with the other UE (Guo: fig. 30-32 [0264-0280]).

6. The method of claim 1, wherein the set of one or more of the one or more resources to transmit ACK or NACK feedback or the one or more resources to transmit NACK only feedback are at least one of: time division multiplexed in the HARQ feedback resource, or frequency division multiplexed in the HARQ feedback resource (Guo: fig. 30-32 [0264-0280]).

7. The method of claim 1, wherein transmitting the plurality of HARQ feedback communications in the HARQ feedback resource included in the multi-slot feedback reporting period comprises:
transmitting the plurality of HARQ feedback communications in a next scheduled feedback reporting period; or transmitting the plurality of HARQ feedback communications in a feedback reporting period subsequent to a next occurring feedback reporting period (Guo: fig. 30-32 [0264-0280]).
8. The method of claim 1, wherein transmitting the plurality of HARQ feedback communications in the HARQ feedback resource included in the multi-slot feedback reporting period comprises: transmitting the plurality of HARQ feedback communications in the HARQ feedback resource based at least in part on code division multiplexing of the HARQ feedback resource (Guo: fig. 30-32 [0264-0280]).

Regarding claims 9-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 
           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
            In addition, an interview could expedite the prosecution.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415